Citation Nr: 0413269	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  03-26 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted service connection for 
PTSD and assigned a 10 percent evaluation effective February 
18, 2003.  By a rating decision dated August 2003, the RO 
increased the initial evaluation to 30 percent effective 
February 18, 2003.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.   


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has expanded duties to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002). 

Review of the veteran's file indicates that although the 
veteran was afforded VA medical examinations during the 
course of development of his claim of service connection, 
medical inquiry has not been conducted with a specific view 
towards ascertaining the severity of the disorder.  
Accordingly, the claim is remanded for the following actions:
  


1.  The RO will ascertain if the veteran 
has received any VA, non-VA, or other 
medical treatment for post-traumatic 
stress disorder that is not evidenced by 
the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  After receipt of any information 
obtained by the RO's actions as in 
paragraph 1, above, the veteran should be 
scheduled for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected PTSD, and the extent to which 
such disability impacts on his 
employability.  The claims file should be 
made available to and be reviewed by the 
examiner in connection with the 
examination. Any indicated tests should 
be accomplished.  The examiner should 
assign a GAF score and render an opinion 
as to the level of impairment evident, 
especially with respect to the impact on 
employability.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




